Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018); and Elec. Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A method of monitoring a closed system, comprising: [Additional elements that do not amount to more than the judicial exception. A closed system can be monitored mentally by a human.]
	performing a page capturing on a web page of the closed system; [Abstract idea of collecting data. A human can visually capture a web page.]
	searching from a captured page, according to configuration information of data to be monitored of the closed system, a text content corresponding to the data to be monitored; and [Abstract idea of analyzing data. A human can visually search a captured paged based on configuration information and text.]
	converting the text content corresponding to the data to be monitored into monitored data which a system monitoring platform is capable of recognizing, and storing the monitored data. [Abstract idea of manipulating and storing data. A human can mentally with pen and paper convert text into a format a system monitoring platform is capable of recognizing data and then store the information.]	
MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a memory, processor, computer.
	Claim 2 recites the following:
	The method of monitoring the closed system according to claim 1, wherein subsequent to the converting the text content corresponding to the data to be monitored into monitored data which a system monitoring platform is capable of recognizing and storing the monitored data, the method further comprises: [Abstract idea of collecting, analyzing, manipulating and storing data.]
	sending the monitored data to the system monitoring platform, [Abstract idea of sending data.]
	to enable the system monitoring platform to perform an alarm in the case that the system monitoring platform determines, according to the monitored data, that the closed system is abnormal. [Abstract idea of presenting data. (“presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). See Elec. Power Group (Fed. Cir. 2016).]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The system merely collects, analyzes, manipulates and displays 
	Claim 3 recites the following:
	The method of monitoring the closed system according to claim 1, wherein prior to the searching from a captured page, according to configuration information of data to be monitored of the closed system, a text content corresponding to the data to be monitored, the method further comprises: [Abstract idea of collecting, analyzing, manipulating and storing data.]
	acquiring the configuration information of the data to be monitored of the closed system. [Abstract idea of collecting data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a memory, processor, computer.
	Claim 4 recites the following:
	The method of monitoring the closed system according to claim 3, wherein the configuration information comprises an information name, a URL and a collection field of the data to be monitored. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional 
	Claim 5 recites the following:
	The method of monitoring the closed system according to claim 3, wherein the performing the page capturing on the web page of the closed system comprises: [Abstract idea of collecting data.]
	performing the page capturing on the web page of the closed system according to a predetermined period, and storing the captured page and an information name corresponding to the captured page. [Abstract idea of collecting, analyzing and storing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a memory, processor, computer.
	Claim 6 recites the following:
	The method of monitoring the closed system according to claim 5, wherein the searching from a captured page, according to configuration information of data to be monitored of the closed system, a text content corresponding to the data to be monitored further comprises: [Abstract idea of collecting, analyzing, manipulating and storing data.]
	determining, from the configuration information, a collection field that matches the information name corresponding to the captured page; [Abstract idea of analyzing data.]
	searching from the captured page, according to the determined collection field, the text content corresponding to the data to be monitored. [Abstract idea of analyzing data.]

	Claims 7-12 are rejected based on similar reasons given to claims 1-6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski US 2013/0060757 (hereinafter “Myslinski”).
	Regarding claim 1, Myslinski teaches: A method of monitoring a system, comprising: [FIG. 1]
	performing a page capturing on a web page of the system; [FIG. 1 and 0062: “In the step 100, information is monitored… web pages”]
	searching from a captured page, according to configuration information of data to be monitored of the system, a text content corresponding to the data to be monitored; and [FIG. 1 and 0063: “In the step 102, the information is processed. In some embodiments, processing includes converting the information into a searchable format. During or after the information is monitored, the information is converted into a searchable format. Processing is able to include many aspects including, but not limited 
	converting the text content corresponding to the data to be monitored into monitored data which a system monitoring platform is capable of recognizing, [FIG. 1 and 0064: “In a more specific example of processing, broadcast information is converted into searchable information (e.g. audio is converted into searchable text), and then the searchable information is parsed into fact checkable portions (e.g. segments of the searchable text; several word phrases).” In other words, information that was output from one system is converted into searchable information that is input to another system.]
	and storing the monitored data. [FIG. 1 and 0064: “processing includes, but is not limited to, calculating, computing, storing…”]
	Myslinski does not expressively disclose a closed system. However teaches in another embodiment “a closed system of information is searchable” (Myslinski, par. 0198).
	Myslinski embodiments teach: a closed system [0198: “In some embodiments, a closed system of information is searchable…”]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Myslinski embodiments to realize the method for figure 1 can be practiced on a closed system. One with skill would find the description itself as motivation to practice the invention in this manner.
	Regarding claim 2: The method of monitoring the closed system according to claim 1, wherein subsequent to the converting the text content corresponding to the data to be monitored into monitored data which a system monitoring platform is capable of recognizing and storing the monitored data, the method further comprises: [Myslinski, FIG. 1 and 0063: “In the step 102, the information is processed. In some embodiments, processing includes converting the information into a searchable format. During or after the information is monitored, the information is converted into a searchable 
	sending the monitored data to the system monitoring platform, to enable the system monitoring platform to perform an alarm in the case that the system monitoring platform determines, according to the monitored data, that the closed system is abnormal. [Myslinski, FIG. 1 and 0066: “In the step 106, a status of the information is indicated. The status is indicated in any manner including, but not limited to, transmitting and/or displaying text… The meaning of the status is able to be any meaning including, but not limited to, correct, incorrect, valid, true, false, invalid, opinion, hyperbole, sarcasm, hypocritical, comedy, unknown, questionable, suspicious, need more information, deceptive, and/or any other status.” See Myslinski embodiment par. 0198 for teaching closed system.]
	Regarding claim 3: The method of monitoring the closed system according to claim 1, wherein prior to the searching from a captured page, according to configuration information of data to be monitored of the closed system, a text content corresponding to the data to be monitored, the method further comprises: : [Myslinski, FIG. 1 and 0063]
	acquiring the configuration information of the data to be monitored of the closed system. [Myslinski, FIG. 1 and 0066: “During or after the information is monitored, the information is converted into a searchable format. Processing is able to include many aspects including, but not limited to, converting audio into text, formatting, parsing data, determining context and/or any other aspect that enables the information to be fact checked… In some embodiments, the step 102 is able to be skipped if processing is not necessary (e.g. text in word processor may not need to be processed).” Note, it is inherent to this method to obtain configuration information about a system to know how and what to convert information from and to. See Myslinski embodiment par. 0198 for teaching closed system.]
claim 4: The method of monitoring the closed system according to claim 3, wherein the configuration information comprises an information name, a URL and a collection field of the data to be monitored. [Myslinski embodiment, 0226: “In some embodiments, a user is able to request a website to be fact checked by inputting a URL in a user interface of the fact checker. Any implementation is able to be used to detect a scam.” See Myslinski embodiment par. 0198 for teaching closed system.]
	Regarding claim 5: The method of monitoring the closed system according to claim 3, wherein the performing the page capturing on the web page of the closed system comprises: performing the page capturing on the web page of the closed system according to a predetermined period, and [Myslinski embodiment, 0060: “In some embodiments, the fact checking system is implemented such that responses, validity determinations and/or indications are available in real-time or near real-time. By real-time, it is meant instantaneously, for example, such that when a politician makes a comment on a political show, within a second or a few seconds, the comment is fact checked, and an indication of the validity of the comment is presented. Furthermore, since the monitoring, processing, fact checking and indicating are all able to be performed automatically…” In other words, within a few seconds of monitoring a result is returned. See Myslinski embodiment par. 0198 for teaching closed system.]
	storing the captured page and an information name corresponding to the captured page. [Myslinski, 0062: “Monitoring is able to be implemented in any manner including, but not limited to, storing or recording the information…”]
	Regarding claim 6: The method of monitoring the closed system according to claim 5, wherein the searching from a captured page, according to configuration information of data to be monitored of the closed system, a text content corresponding to the data to be monitored further comprises: [Myslinski, FIG. 1 and 0063: “In the step 102, the information is processed. In some embodiments, processing includes converting the information into a searchable format. During or after the information is monitored, the information is converted into a searchable format. Processing is able to include many 
	determining, from the configuration information, a collection field that matches the information name corresponding to the captured page; [Myslinski, FIG. 1 and 0066: “During or after the information is monitored, the information is converted into a searchable format. Processing is able to include many aspects including, but not limited to, converting audio into text, formatting, parsing data, determining context and/or any other aspect that enables the information to be fact checked… In some embodiments, the step 102 is able to be skipped if processing is not necessary (e.g. text in word processor may not need to be processed).” Note, it is inherent to this method to obtain configuration information about a system to know how and what to convert information from and to. See Myslinski embodiment par. 0198 for teaching closed system.]
	searching from the captured page, according to the determined collection field, the text content corresponding to the data to be monitored. [Myslinski, FIG. 1 and 0066]
	Claims 7-12 are rejected based on similar reasons given to claims 1-6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113